Order entered February 18, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00946-CR

                                     JAMES FORBIT, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 204th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F18-52005-Q

                                             ORDER
        We REINSTATE this appeal.

        We abated for a hearing on why appellant’s brief has not been filed. On January 29,

2020, the supplemental clerk’s record was filed. We ADOPT the trial court’s findings that (1)

appellant wishes to prosecute this appeal; (2) appellant, who is indigent, is represented by

appointed counsel J. Daniel Oliphant; and (3) counsel has not abandoned the appeal but needs

additional time to file his brief.

        We ORDER appellant’s brief filed on or before March 30, 2020. We caution appellant

that the failure to file a brief by that date will result in the Court taking whatever remedies it has

to ensure this appeal proceeds in a more timely manner.
       We DIRECT the Clerk to send copies of this order to the Honorable Tammy Kemp,

Presiding Judge, 204th Judicial District Court; to J. Daniel Oliphant; and to the Dallas County

District Attorney’s Office, Appellate Division.




                                                   /s/    CORY L. CARLYLE
                                                          JUSTICE